ORDER
KAROHL, Presiding Judge.
Claimant appeals the decision of the Labor and Industrial Relations Commission disqualifying him from unemployment compensation benefits.
Jurisdictional question resolved by stipulation of parties that claimant-appellant’s base period wages were earned in Missouri although last employer was exclusively in the state of Oklahoma.
After a full and careful review of the entire record we find the Commission’s determination is supported by competent and substantial evidence. § 288.210 RSMo 1978.
An opinion reciting the facts and restating the law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
REINHARD and CRANDALL, JJ., concur.